Title: To George Washington from Hodijah Baylies, 13 December 1782
From: Baylies, Hodijah
To: Washington, George


                        
                            Sir,
                            Taunton, near Boston, 13th Decr 1782
                        
                        The same private Circumstances which led me to request your Excellency’s permission to be absent, a few
                            Weeks, from Head Quarters now constrain me, either to relinquish the Service, or beg for a further Extension of your
                            Indulgence. The former being extremely repugnant to my Feelings, I cannot but hope your Excellency will gratify me in the
                            latter. Two or three Months will probably be decisive; I shall then be able either conveniently to join the Army, or shall
                            be compelled to quit it forever.
                        Should your Excellency wish to have your Family complete, I would by no Means be considered as an Obstacle;
                            for it would be very wrong in me to desire to be a Bar to your receiving from another that Service, which it is impossible
                            for me, at this Distance, to render. I have the Honour to be, With the most respectful Attachment Your Excellency’s Very
                            Humble Servant
                        
                            H. Baylies
                        
                    